Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office action is in response to amendments filed March 1, 2021, wherein claims 1, 3-4, 6, 8, 10-11, and 18-19 were amended, claims 2, 12-17, and 20 were canceled, and claims 21-28 were added.  Claim interpretation made under 35 USC 112(f) in the previous Office action has been maintained, while the rejections made under 35 USC 112(b) have been withdrawn.    

Claim Objections
Claim 3 is objected to because of the following informalities: claim 3 appears to recite a method step: after a movement stops, the cutting device rotates.  Consider amending to describe structural elements of the device.  The instant recitation will be interpreted as an intended use of the device.   Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-11, 18-19, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Locher, et al. (US 6,910,256, “Locher”), and in view of Hoffa, et al. (US 5,664,324, “Hoffa”).    

Regarding claims 1 and 3-4, Locher discloses a stripping system (Figs 5a-5b, 7) comprising: 
a securement device (opposed conveyors, right side of Figs 5a-b, 7) including a receiver platform (lower belt) and an engagement platform (upper belt), the receiver platform of the securement device is capable of receiving a first portion of a large diameter cable having an outer jacket defining a thickness of at least 0.5 mm, the engagement platform of the securement device positioned relative to the receiver platform of the securement device to compress against the first portion of the large diameter cable to thereby secure the large diameter cable (Fig 5b, 6, 7, and 8: opposed conveyors secure and translate wire portion 107b to the right); and 
a cutting device including a receiver platform (lower blade in rotating blade mechanism, Fig 28, 9:37-51), the receiver platform of the cutting device including a first cutting apparatus (knife, see Figs 6 and 10) arranged a distance apart from a second cutting apparatus (corresponding upper blade), the receiver platform of the cutting device is capable of receiving a second portion of the large diameter cable therein, and the second cutting apparatus being movable in a first linear direction toward the first cutting apparatus (blades movable in a linear direction toward each other, and are capable of rotation after linear motion stops); 
wherein the first cutting apparatus moves in the first linear direction toward the second cutting apparatus and is capable of stopping when the cutting apparatuses contact one another (such as blades 3G-3H, Fig 6, see also 10:44-49) to define a cutting interface therebetween that is sized to partially sever the outer jacket of the large diameter cable such that a portion of the 0.5 mm thickness of the outer jacket remains partially intact (when the outer portion of blades 3G and 3H contact, they define a cutting diameter), and 

However, Locher does not explicitly disclose that the engagement platform of the securement device translatable relative to the receiver platform of the securement device.  
Hoffa is also concerned with a wire stripping system comprising opposed conveyors and opposed blades, and Hoffa teaches providing vertically adjustable conveyors via threaded screw shaft 68, to allow the opposed to be brought together to clamp the wire and to be released (Fig 2, 6:34-53).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Locher by incorporating the vertically adjustable opposed conveyors taught by Hoffa, to allow a user to adjust the conveyors to different sizes of wire and to completely release the wire, such as for machine maintenance.  

Regarding claim 5, Locher, as modified, discloses the limitations of claim 1, as described above, and further discloses wherein the cutting interface between the first and second cutting apparatuses is defined by a first blade curvature of the first cutting apparatus and a second blade curvature of the second cutting apparatus (3G-3H, Fig 6, for example, see also Fig 10), such that: the first blade curvature and the second blade curvature are shaped and capable of only partially severing the diameter of the outer jacket when the second cutting apparatus moves relative to the first cutting apparatus.

Regarding claims 6-7, Locher, as modified, discloses the limitations of claim 1, as described above, and discloses that the conveyor or belt drive identified by Locher as module C 

Regarding claims 8-9, Locher, as modified, discloses the limitations of claim 1, as described above, and discloses that the cutting device comprises a clamp that translates the blades toward each other (controller actuates device to affect multi-stage cutting depth, i.e. space between blades, 21:65-22:7), but does not teach a manually driven clamp.  However, it would have been obvious to one having ordinary skill in the art before the effective date of the claimed invention to incorporate a manual clamp, since it has been held that broadly providing a mechanical manual means to replace an automatic activity which has accomplished the same result involves only routine skill in the art. MPEP 2144.04 (III)

Regarding claims 10-11, Locher, as modified, discloses the limitations of claim 1, as described above, but does not explicitly disclose the recessed surface and plurality of gripping features of the receiver platform of the securement device, as required by the claimed.  However, conveyor belts are known in the art to define ribbed outermost surfaces to provide traction to the objects being conveyed, and would have been obvious to a skilled artisan to incorporate the better grasp and secure the wire without slippage as the device translates the wire forward and backward.  One of ordinary skill would understand the protruding ribs to define gripping features and the spaces or valleys in between to define recessed surfaces.   

Regarding claims 18-19 and 21-23, Locher, as modified, discloses the apparatus required by the claims (as described above in the rejections of claims 1 and 3-11), with the exception of the cutting device being capable of moving along a linear path away from the securement device.  Locher achieves separation by pulling the wire away from the blades, however, the same relative movement could be achieved by moving the cutting blades away from the securement device, which would have been obvious to a skilled artisan.  Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02 


Claims 18-19 and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Akita (US 5,896,786), in view of Locher, et al. (US 6,910,256, “Locher”).  

Regarding claims 24-25, Akita discloses a system comprising: 
a securement device 14-15 (Fig 1) configured to secure a first portion of a large diameter cable comprising an outer jacket surrounding a core, the securement device defining a lower receiver platform and an upper engagement platform, the latter movable toward the former to clamp cable (Fig 1, 4:6-15); and 
a cutting device (Fig 3) comprising a first upper blade 34 and a second lower blade 34, wherein the first blade and the second blade are configured such that, when moved in a linear motion toward one another along stand 33, the first blade and the second blade are capable of contacting each other at radially outward locations and are separated from one another at a 
However, Akita does not disclose that the blades are curved; the blades represented by Akita are V-shaped.  Locher is also concerned with a wire stripping system and teaches a variety of stripping blades, including curved blades that face or oppose each other (Figs 6 and 10).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Akita by incorporating the curved blades taught by Locher, to provide a precise severing of wire sheaths.  

Regarding claims 26-27, Akita, as modified, discloses the limitations of claim 24, as described above, and further discloses:
that the cutting device is movable along a linear path transverse to the linear motion and away from the securement device (cutters can be retracted away from securement device, Fig 1 and 10f; 7:63-8:11) such that, after the outer jacket of the second portion is partially severed by the first and second curved blades of the cutting device, the outer jacket of the second portion is capable of being pulled away from the outer jacket of the first portion by the cutting device, thereby fully separating the outer jacket of the second portion from the core of the second portion, and 
a transport mechanism 20 supporting the cutting device, the transport mechanism movable along one or more rails 86 (Fig 1, 4:48-52) that facilitate movement of the cutting device away from the securement device.

Regarding claim 28, Akita, as modified, discloses the limitations of claim 24, as described above, and further discloses wherein the cutting device further comprises a clamp (arms 30 and 30’) that is operable to move the first curved blade toward the second curved blade in the linear motion along 33 (4:35-47, Fig 4).

Regarding claims 18-19 and 21-23, Akita, as modified, discloses the apparatus required by the claims (as described above in the rejections of claims 24-28), and under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. MPEP 2112.02 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on references applied in the prior rejection of record.  In view of the amended claims, new references have been applied.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548.  The examiner can normally be reached on Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8548.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN D KELLER/Primary Examiner, Art Unit 3723